NO. 07-01-0385-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 NOVEMBER 13, 2001

                         ______________________________


        IN THE MATTER OF THE MARRIAGE OF GRIFFITH LEROY LASLEY
             AND JANICE ELAINE LASLEY AND IN THE INTEREST OF
         HILMER ROSS LASLEY AND MEGAN ALYSE LASLEY, CHILDREN

                        _________________________________

            FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;

                      NO. 3945H; HONORABLE RON ENNS, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                           ON JOINT MOTION TO DISMISS


      Pending before this Court is Griffith Leroy Lasley and Janice Elaine Lasley’s joint

motion to dismiss this appeal from their final decree of divorce. We grant the motion and

dismiss the appeal.


      Without passing on the merits of the case, the appeal is hereby dismissed. Tex. R.

App. P. 42.1(a). Having dismissed the appeal at the request of both parties, no motion for
rehearing will be entertained and our mandate will issue forthwith. Pursuant to the motion

all costs are to be assessed against the party incurring same.



                                                Don H. Reavis
                                                  Justice

Do not publish.




                                            2